Richardson, J.
(after stating the case), delivered the opinion of the court.
After a most careful examination of the record in this case, we feel constrained to say that we have not been able to discover in the transactions of the appellee with the appellants anything savoring in the slightest degree of that harshness and oppression so lavishly but unjustly attributed to him. We have, too, maturely considered all the objections urged against the decree appealed from, and we find no error therein. We can, therefore, announce no other conclusion than that the decree is in accordance with the principles of equity jurisprudence, as well as consonant with the plain teachings of common sense and common honesty. By that decree the appellee is allowed only the amount actually paid out by him in satisfaction of liens which bound the property of the appellants, with the addition *628of the small amount charged for his expenses, he having voluntarily waived any claim to the $1,000 which they had agreed to pay him, not as a bonus, but “ as a fee for his services.”
The first assignment of error which we shall notice is : That the transaction between the appellee and the appellants relative to their sale and conveyance to him of the Shenandoah Alum Springs property, and his cotemporaneous resale of the same to Mrs. Myers, was usurious. This assignment appears to be based on two grounds: 1st. That the agreement for the resale exacts the same interest, $420, on the whole price, $7,000, every year, although the payment of an instalment of $700, was required to be made every year, and although the annual instalment be punctually paid. It is only necessary to say that this is a strangely erroneous construction of the agreement; and no statement of the appellee’s demands embraces any such exaction. And the second ground involves an equally mistaken view both of the facts and of the law of the case. It is this : That the $1,000 which Myers and wife agreed to pay to Eoller as a fee for his services, and for the payment of which they gave him a bond on 24th December, 1883, which was added to the sum of $6,000, the price at which they sold him the property, and making the price of the resale thereof to them $7,000, was only a shift and contrivance to cover the. exaction of usurious interest. The mere statement of the proposition in language which is consistent with the facts as disclosed by the record, is its ample refutation. . That it was regarded as “ a fee ” is shown by the correspondence. The female appellant, in her letter of April 16th, 1886, speaks of “ the agreement for the fee of one thousand dollars.” Her counsel, Mr. Paul, in his letter of September 8th, 1886, says: “Mrs. Myers requests me to ask you for a copy of the agreement between you and her husband and herself, binding their property for a fee of $1,000 for legal services in regard to the Shenandoah Alum Springs property.” In her letter of January 30th, 1884, Mrs. Myers *629says: “I would give you $1,000 fee for your services.” The correspondence shows also what the services had been and were to be.
But how could buying the property at $6,000, and selling it at $7,000, payable in ten annual instalments, be usurious, when no loan, or forbearance to collect an existing debt, was intended, and when it is not possible to deduce any such intent from the nature of the transaction or the surrounding circumstances-? If A proposes to sell B a tract of land for $5,000 cash, or $8,000 on five years’ time, and B prefers to pay the larger sum to gain time, where is the usury ? Such a contract has none of the characteristics of usury. See Justice Green in Hogg v. Ruffin, 1 Blach. 118. In Bute v. Brogood, 7 Barn. & Cress. 453 (14 Eng. C. L. R.) there was an agreement founded partly on what was considered the present price of an estate, and partly upon what was considered its price if paid for at a future day. Some difficulty arose from calling the difference, interest. But the court, looking at the substance of the transaction, held it not to be usurious. In Hansbrough v. Peck, 5 Wall., on p. 507, Mr. Justice Nelson, delivering the opinion of the court, said that if the excess of interest stipulated for was in fact a part of the purchase money, the arrangement would not be usurious. ■ In Long v. Israel, 9 Leigh, 556, A agreed that B might buy C’s land as cheap as he could, and that he would give B $900 for it. B bought it at $750, and the land was conveyed to A, who gave B his note for the $900. Held, not usury.
So it is plain that if the excess is contracted for in good faith, to cover reasonable expenses and charges, it will he sustained. Campbell v. Shield, 6th Leigh, 517. In Jones v. Hubbard, 6th Call, 211, where A agreed to buy B’s land, that was to he sold under a trust deed, at the amount of the creditor’s debt and sell it to B for a sum thereafter to be agreed on, payable in twelv.e months, which sum (though never agreed on), was understood to be such sum as would reimburse A the money paid, the sacrifices he might make to obtain it, and liberally compensate him *630for his trouble, it was held by the court that such arrangement was not usurious. 'Nor can it be gainsaid that that case is, in principle, wholly in unison with the case at har.
It is objected, too, that the court decreed the sale without it appearing that Roller had relinquished claim to the $1,000. This is a misconception of the decree. And though such relinquishment was purely voluntary and'gratuitous, and, in the view we have taken, unnecessary, it is nevertheless true that, as the decree is, he could have no advantage of it, except upon the condition of his making the relinquishment.
As to the objection that the court below erred in overruling Mrs. Meyer’s exception to Commissioner Bird’s report, on the ground that he had reported certain claims which had been excluded by the decree of April term, 1887, because not asserted by original bill or petition, we need only say that it has no foundation in fact,
It is also objected that the circuit court erred in overruling the exceptions of the appellants to the report of the sale made January 8th, 1888, to the appellee. These exceptions are five in number, and mostly frivolous. The first, that the sale-day was inclement and that there were only a few bidders, is answered by the affidavit of one of the commissioners of sale, who says the inclemency did not keep any bidders away; that the bidding was spirited, and that the sale was a good one, the price being $900 better than that at which it was sold to H. C. Allen in December, 1883. One bidder also deposed that his last bid was $4,500, which was $400 more than he was willing to give for the property several years before. There was no exception that the property did not bring an adequate price.
In answer to the exception that the decree left it uncertain whether appellants were to have credit for the Harrison note, it is only necessary to say that they were to have credit by it, if it had been paid, and it being their own debt, they of course should have best known whether or not it had been paid. And as to the question of the right of election whether the person*631alty or realty should be first sold, it is without merit, for the counsel of the appellants elected to have the sale made as it was made. Having gone carefully over the case as presented by the record, and considered every ground of objection taken by the appellants, with every disposition to temper the sternness of the law as applicable to them, we can but repeat that we find no error in the decree complained of. It must therefore he affirmed.
Degree affirmed.